Case 1:21-cv-21431-DPG Document 16 Entered on FLSD Docket 08/04/2021 Page 1 of 2




                                    UNITED STATES DISTRICT COURT FOR
                                    THE SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.: 1:21-cv-21431-DPG


  NATHAN ROWAN, individually and on behalf
  of all others similarly situated,

         Plaintiff,
  v.

  THE FRANCHISE CONSULTING
  COMPANY, INC., a Florida corporation,

        Defendant.
  ________________________________/

                      JOINT NOTICE OF SETTLEMENT IN PRINCIPLE AND
                            MOTION TO VACATE ALL DEADLINES

         The parties respectfully notify the Court that the parties have agreed in principle to settle

  the above-captioned matter. Counsel for the parties are in the process of preparing and finalizing

  the settlement agreement and stipulated dismissal. The parties request 30 days to file their

  stipulated dismissal. Accordingly, the parties respectfully request that the Court vacate all

  deadlines.

                                                                  COLE, SCOTT & KISSANE, P.A.
                                                                  Attorneys for Defendant
                                                                  222 Lakeview Ave., Suite 120
                                                                  West Palm Beach, Florida 33401
                                                                  Telephone: (561) 383-9203
                                                                  Facsimile: (561) 683-8977
                                                                  E-mail: jonathan.vine@csklegal.com
                                                                  E-mail: jillian.sidisky@csklegal.com

                                                                  By: /s/ Jillian Sidisky
                                                                         S. JONATHAN VINE
                                                                         FBN: 10966
                                                                         JILLIAN SIDISKY
                                                                         FBN: 113611


                                                                       1
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 1:21-cv-21431-DPG Document 16 Entered on FLSD Docket 08/04/2021 Page 2 of 2




                                                                  /s/ Avi Kaufman
                                                                  Avi R. Kaufman (FL Bar no. 84382)
                                                                  kaufman@kaufmanpa.com
                                                                  Rachel E. Kaufman (FL Bar no. 87406)
                                                                  rachel@kaufmanpa.com
                                                                  KAUFMAN P.A.
                                                                  400 NW 26th Street
                                                                  Miami, FL 33127
                                                                  Telephone: (305) 469-5881

                                              CERTIFICATE OF SERVICE
         WE HEREBY CERTIFY that on August 4, 2021, we electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. We also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties, either via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

  or parties who are not authorized to receive Notices of Electronic Filing.




                                                                       2
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
